NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0842-20

ARTHUR J. BROWN, NANCY G.
LOVERING, Administratrix of the
Estate of WILLIAM LOVERING,
deceased, and as Administratrix Ad
Prosequendum for the Heirs at Law
of WILLIAM LOVERING, and
LINDA ROLICK, Administratrix
of the Estate of JOHN ROLICK,
deceased, and as Administratrix Ad
Prosequendum for the Heirs at Law
of JOHN ROLICK,

          Plaintiffs-Appellants,

v.

NEW JERSEY
MANUFACTURERS INSURANCE
COMPANY and GOVERNMENT
EMPLOYEES INSURANCE
COMPANY,

          Defendants-Respondents,

and

RIDER INSURANCE,

          Defendant.
_______________________________

            Argued February 14, 2022 – Decided March 8, 2022

            Before Judges Mayer and Natali.

            On appeal from the Superior Court of New Jersey, Law
            Division, Monmouth County, Docket No. L-2156-18.

            Jerry Friedman argued the cause for appellants.

            Daniel J. Pomeroy argued the cause for respondent New
            Jersey Manufacturers Insurance Company (Pomeroy,
            Heller, Ley, DiGasbarro & Noonan, LLC, attorneys;
            Daniel J. Pomeroy and Karen E. Heller, on the brief).

            Darren C. Kayal argued the cause for respondent
            GEICO Indemnity Company (Rudolph & Kayal, PA,
            attorneys; Darren C. Kayal, on the brief).

      PER CURIAM

      This appeal arises from three separate accidents. The accidents involving

plaintiffs William Lovering and John Rolick resulted in their death. The claims

on behalf of Lovering and Rolick were filed by the administrators of their

estates. The third accident involved plaintiff Arthur J. Brown, who survived his

injuries.

      Lovering is the only plaintiff with claims against defendant Government

Employees Insurance Company a/k/a GEICO Indemnity Company (GEICO).

Lovering appeals from a July 15, 2019 order partially dismissing his claims


                                                                          A-0842-20
                                       2
against GEICO. Lovering also appeals from an August 30, 2019 reconsideration

order dismissing his claims against GEICO in their entirety.

      All three plaintiffs, Lovering, Rolick, and Brown, have claims against

defendant New Jersey Manufacturers Insurance Company (NJM). Lovering,

Rolick, and Brown appeal from October 14, 2020 orders granting summary

judgment in favor of NJM and denying their motion for summary judgment. We

affirm all orders on appeal.

      Plaintiffs were involved in accidents while riding their motorcycles. Each

plaintiff procured insurance for his motorcycle. Each plaintiff obtained a

separate insurance policy for his personal automobiles. Plaintiffs sought to

recover underinsured motorist benefits (UIM) or uninsured motorist benefits

(UM) under their automobile insurance policies for injuries suffered in the

motorcycle accidents despite exclusions contained in their automobile insurance

policies.

      We provide a summary of the facts and policy language relevant to the

claims asserted by Brown, Lovering, and Rolick.




                                                                          A-0842-20
                                       3
      Brown

      On June 20, 2016, Brown suffered injuries after colliding with a phantom

vehicle while riding his motorcycle. Brown sought UM coverage for his injuries

under his NJM automobile policy.

      Brown's obtained separate motorcycle insurance coverage through Rider

Insurance (Rider). Under Rider's motorcycle policy, Brown elected UM/UIM

limits in the amount of $15,000 for each person and $30,000 for each accident.

      Brown's NJM automobile policy contained a UM/UIM endorsement,

allowing recovery for personal injuries from operators of uninsured and

underinsured motor vehicles in the amount of $300,000. However, his NJM

policy contained an exclusion at Paragraph A.7 (A.7 exclusion) regarding

UM/UIM coverage.

      NJM denied UM benefits to Brown citing the exclusion.          The A.7

exclusion contained the following limitation on UM/UIM coverage:

            A. We do not provide coverage under this endorsement
            for property damages or bodily injury sustained by any
            insured:

                 ....

            7. While occupying any vehicle insured by another
            motor vehicle policy in which you or a family member
            are a named insured.


                                                                         A-0842-20
                                      4
            However, this exclusion ("A.7") does not affect
            UM/UIM coverage for minimum limits required by
            New Jersey law for liability coverage as set forth in
            N.J.S.A. 39:6A-3.

      In a July 20, 2011 cover letter, NJM provided Brown with a two-page

document entitled "Summary of Important Changes to Your New Jersey

Personal Auto Policy" (Summary). The Summary expressly identified changes

pertaining to UM/UIM coverage. Each renewal of Brown's NJM policy after

2011 contained the A.7 exclusion.

      Lovering

      On November 10, 2013, while riding his motorcycle, Lovering suffered

injuries resulting from an accident involving another motorist, Anthony

Davoulas.   Lovering died from his injuries.   Davoulas had an automobile

insurance policy from USAA General Indemnity Company (USAA) with a

$15,000 per person coverage limit. USAA paid $15,000 to Lovering's estate in

settlement of the claims against Davoulas.

      Lovering obtained separate motorcycle insurance coverage from Foremost

Insurance Company (Foremost).       Under the Foremost motorcycle policy,

Lovering elected UM/UIM limits of $15,000 per person and $30,000 per

accident.



                                                                      A-0842-20
                                      5
      On the date of the motorcycle accident, Lovering also had a personal

automobile insurance policy with GEICO. His GEICO automobile policy had a

UIM limit of $100,000 per person. GEICO denied UIM benefits to Lovering

under Section IV, Exclusion 5 (Exclusion 5) of its policy. Exclusion 5 stated:

      Section IV does not apply:

            5. To bodily injury sustained by an insured while
            occupying a motor vehicle owned by an insured and not
            described in the Declarations and not covered by the
            Bodily Injury and Property Damage liability coverages
            of this policy.

      Lovering also sought UIM coverage under an NJM automobile policy

issued to his daughter, Rachel Prendeville. Prendeville was a resident member

of Lovering's household on the date of his accident.        Prendeville's NJM

automobile policy contained a UM/UIM endorsement limiting recovery for

personal injuries to $100,000 per person. Her NJM policy also contained the

A.7 exclusion as well as a provision reducing UM/UIM limits for any UIM claim

on behalf of a "family member" of the named insured who was the named

insured on his or her own policy. NJM denied UIM benefits to Lovering relying

on these exclusions.




                                                                         A-0842-20
                                       6
      Rolick

      On April 12, 2017, Rolick, while riding his motorcycle, collided with a

car driven by Christian Merrill. Rolick died from injuries suffered in that

accident. Merrill had an automobile insurance policy issued by GEICO with a

$15,000 coverage limit. GEICO paid $15,000 to Rolick's estate in settlement of

the claims against Merrill.

      Rolick had separate motorcycle insurance coverage from GEICO. Under

the GEICO motorcycle policy, Rolick elected a UM/UIM limit of $15,000 per

person and $30,000 per accident.

      Rolick had a personal automobile insurance policy with NJM and sought

UIM coverage under that policy. Rolick's NJM policy had a UM/UIM limit of

$100,000 per accident. Rolick's policy contained the A.7 exclusion. However,

because Rolick renewed his NJM policy in 2017, the A.7 exclusion in his policy

differed slightly from the A.7 language in the Brown and Prendeville NJM

policies. In 2017, Rolick's NJM policy stated the A.7 exclusion did "not affect

the UM/UIM coverage up to the following coverage limits: $15,000 per

person/$30,000 per accident for bodily injury claims, and $5,000 for property

damage claims." NJM denied Rolick's claim for UIM benefits under the A.7

exclusion.


                                                                         A-0842-20
                                      7
       In a March 3, 2011 cover letter, NJM provided the Summary to Rolick,

noting the limitation in UM/UIM coverage consistent with the statutory

minimums under N.J.S.A. 39:6A-3. While the specific dollar limits in the A.7

exclusion first appeared in 2017 renewal of Rolick's NJM automobile policy, he

did not receive a cover letter or Summary from NJM in 2017 regarding changes

to the policy.

      NJM and GEICO denied plaintiffs' requests for UM/UIM coverage based

on the exclusions contained in their respective automobile policies. NJM denied

coverage because plaintiffs occupied a vehicle insured under a different policy

on the dates of the motorcycle accidents. GEICO denied coverage because its

insured, Lovering, occupied a motorcycle own by him but not described on the

declaration page of his GEICO automobile policy.

       After being denied coverage by NJM and GEICO, plaintiffs filed a

complaint demanding UM/UIM coverage under their personal automobile

policies for damages resulting from the motorcycle accidents.

      In lieu of filing an answer, GEICO filed a motion to dismiss Lovering's

claims. In a July 15, 2019 order, the motion judge partially granted GEICO's

motion. Relying on Katchen v. Government Emplyees Insurance Company, 457

N.J. Super. 600 (App. Div. 2019), dismissed on appeal, 241 N.J. 354 (2020), the


                                                                         A-0842-20
                                      8
judge dismissed Lovering's UIM claims against GEICO, finding Exclusion 5

enforceable because the exclusion was lawful and unambiguous.

      However, the judge denied GEICO's request to dismiss Lovering's claims

in their entirety based on his argument GEICO failed to provide adequate notice

of a change in the policy's provisions. Because GEICO did not submit papers

in response to Lovering's argument on that issue, the judge concluded there were

unresolved fact issues and denied that part of GEICO's dismissal motion.

      GEICO moved for reconsideration. In an August 30, 2019 order, the judge

reconsidered her prior decision and dismissed Lovering's remaining claims

against GEICO.

       On reconsideration, Lovering conceded there were no material disputed

facts precluding the judge's review of the issue as a matter of law. However,

Lovering requested the judge grant the motion "without prejudice , to permit the

case to be revived if there should be a change in the law, specifically as to

Katchen v. [Gov't Emps. Ins. Co.], 457 N.J. Super. 600 (App. Div. 2019) due to

the present[] grant of certification by the New Jersey Supreme Court in that

matter."1   The judge declined Lovering's request, finding no "legal authority


1
  On March 10, 2020, well after the motion judge granted GEICO's dismissal
motion, the New Jersey Supreme Court dismissed the Katchen appeal with
prejudice. See 241 N.J. 354 (2020).
                                                                           A-0842-20
                                       9
that would permit a motion for summary judgment to be granted without

prejudice . . . ."

       Following the exchange of discovery, plaintiffs filed a motion for

summary judgment against NJM. NJM opposed the motion and filed a cross-

motion for summary judgment. On June 5, 2020, the judge heard counsel's

arguments and reserved decision.

       In an October 14, 2020 order and attached twenty-five-page written

statement of reasons, the motion judge denied plaintiffs' motion and granted

NJM's cross-motion.       The judge concluded there were no disputed facts

precluding consideration of the summary judgment motions.

       The judge determined "exclusion A.7 as contained in the 2011 policy

amendment [was] clear and unambiguous." While the judge noted,

              NJM could have in 2011 drafted the policy to
              specifically state that, or define, the minimum legal
              policy limits as $15,000/$30,000 as they did in the 2017
              change – the court cannot say that as a matter of law
              they were required to, or that the policy language used
              in 2011, which did not contain the specific minimum
              policy limit amounts, was unclear or ambiguous.

       In rejected plaintiffs' arguments, the judge held "the word 'minimum' did

not need to be defined in the policy by providing the specific policy limits; the

purchaser is clearly warned that the policy excludes coverage, aside from


                                                                           A-0842-20
                                        10
providing the minimum in UM/UIM coverage allowed by law." Because the

judge found the language of the A.7 exclusion was clear and unambiguous, she

enforced the exclusion and held Lovering and Rolick were "not entitled to [UIM]

coverage under the terms of this exclusion." As to Brown's UM claim, the judge

held he was "entitled to coverage in the minimum amount required by law, which

is $15,000" and NJM "share[d] responsibility, on a pro rata basis, with the other

existing $15,000/$30,000 UIM policy."

      The judge also rejected plaintiffs' claim that NJM failed to provide

adequate notice of the 2011 policy change incorporating the A.7 exclusion. The

judge held Brown and Rolick 2 received "the notice of important changes packet,

[which] included a two-page document entitled 'Summary of Important Changes'

. . . ." She noted the exclusions in the Summary were highlighted by use of a

slightly larger and bold font. Additionally, the judge found the NJM renewal

policies issued to Brown and Rolick were sent with a cover letter, stating:

            Inside this packet is your renewal policy which includes
            your ID cards, Declarations page, coverage information
            and bill. Also enclosed is a Summary of Important
            Changes, which outlines several new or revised policy
            provisions being introduced with this renewal. Please
            read it carefully.


2
  Because the NJM policy relied upon by Lovering was issued to his daughter,
the judge found "no argument as to insufficient notice as to plaintiff Lovering."
                                                                           A-0842-20
                                      11
      The judge noted the Summary received by Brown and Rolick stated the

following regarding UM/UIM coverage:

      CLARIFICATIONS OF COVERAGE

                  ....

            2. We have clarified that the exclusions for recovery of
            damages such as pain and suffering or inconvenience
            resulting from a loss with an uninsured motor vehicle,
            unless the injured party has a legal right to such
            recovery under the No-Fault Law, also applies to an
            underinsured motor vehicle.

      RESTRICTIONS OF COVERAGE

            1. We have added an exclusion which limits coverage
            to the minimum liability limits required by New Jersey
            Law for you or a family member while occupying any
            vehicle insured under another motor vehicle policy in
            which either you or the family member is a named
            insured.

      The judge determined NJM's Summary "was issued in a manner designed

to fit the language of Skeete [v. Dorvius, 368 N.J. Super. 311 (App. Div. 2004),

aff'd, 184 N.J. 5 (2005)] mandating that the insurer not simply bury changes in

a lengthy insurance policy, but rather advise the insured by way of a separate,

not-too-lengthy notice of policy changes." The judge concluded NJM's failure

to state the actual dollar limits in Summary "did not render the policy provision

unclear and ambiguous" and found no legal basis to support plaintiffs' claim the


                                                                           A-0842-20
                                      12
Summary "had to use the specific dollar amounts rather than the 'minimum

liability limits' language." She held neither "the manner in which the policy

holder was informed of the change, or the content of the notice of change, was

unclear or ambiguous."

      Regarding the change in the 2017 policy language, the issue applied to

Rolick only because the accidents involving Brown and Lovering predated

NJM's inclusion of the dollar limits in the A.7 exclusion. The judge determined

a policyholder upon renewal of an NJM policy in 2017 would not receive notice

of a change because the insured would find the change by reading the actual

policy language. The judge concluded NJM's 2017 change to the A.7 exclusion

"was not a new restriction or reduction in coverage. Insertion by NJM of the

dollar figures for the minimum policy limits did not restrict or reduce coverage

available to the insured from that which was available under the 2011

amendment."      Thus, she found "no notice of the change in policy language,

either in the declaration page, a Summary of Important Changes, or otherwise,

was required."

      On appeal, plaintiffs raise two main arguments in support of their

contention the judge erred in denying their motion for summary judgment.

Plaintiffs argue the UM/UIM provisions in the NJM and GEICO policies were


                                                                          A-0842-20
                                      13
unlawful and ambiguous and thus unenforceable. They also claim NJM failed

to provide adequate notice of the A.7 exclusion. We disagree.

      Because GEICO obtained a dismissal of plaintiffs' claims in lieu of filing

an answer and NJM obtained a summary judgment dismissal of plaintiffs'

claims, we cite the different standards of review for the various orders on appeal.

      We review de novo a trial court's determination on a motion to dismiss

under Rule 4:6-2(e) for failure to state a claim upon which relief can be granted.

See Dimitrakopoulos v. Borrus, Goldin, Foley, Vignuolo, Hyman & Stahl, PC,

237 N.J. 91, 108 (2019). In considering a Rule 4:6-2(e) motion, the court

"examine[s] the legal sufficiency of the facts alleged on the face of the

complaint," Printing Mart-Morristown v. Sharp Elecs. Corp., 116 N.J. 739, 746

(1989), limiting its review to "the pleadings themselves," Roa v. Roa, 200 N.J.

555, 562 (2010). "If the court considers evidence beyond the pleadings in a Rule

4:6-2(e) motion, that motion becomes a motion for summary judgment, and the

court applies the standard of Rule 4:46." Dimitrakopoulos, 237 N.J. at 107.

      We review the trial court's grant or denial of a motion for summary

judgment de novo, applying the same legal standard as the trial court. Conley

v. Guerrero, 228 N.J. 339, 346 (2017). A motion for summary judgment must

be granted "if the pleadings, depositions, answers to interrogatories and


                                                                             A-0842-20
                                       14
admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact challenged and that the moving party is

entitled to a judgment or order as a matter of law." R. 4:46-2(c). The inquiry

focuses on whether the evidence presented, when viewed in the light most

favorable to the non-moving party, is "sufficient to permit a rational factfinder

to resolve the alleged disputed issue in favor of the non-moving party." Brill v.

Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995); see also Rozenblit v.

Lyles, 245 N.J. 105, 121 (2021).

      We begin with plaintiffs' argument the motion judge erred in dismissing

the claims against GEICO. Lovering contends Exclusion 5 is unlawful and

ambiguous because it conflicts with N.J.S.A. 17:28-1.1 by "excluding UM

coverage in the same provision in which it excludes UIM coverage." He further

argues Exclusion 5 conflicts with the insured's "reasonable expectation" to

receive UM/UIM coverage because the exclusion is not identified on the policy's

declaration page and UIM coverage "is linked to the injured person, not to the

covered vehicle." We are unpersuaded by Lovering's arguments.

      Lovering's arguments were addressed and rejected in Katchen.            His

counsel recognized our decision in Katchen was binding on the trial court

because he requested a without prejudice dismissal of the claims against GEICO


                                                                           A-0842-20
                                      15
pending the New Jersey Supreme Court's review of a petition for certification

filed in Katchen.     Because the outcome in Katchen did not support his

arguments, Lovering relies on dicta in the dissenting opinion rather than the

majority's holding in that case. 3

      Lovering is correct N.J.S.A. 17:28-1.1 requires UM coverage for New

Jersey drivers.   However, Lovering's case involves a UIM claim.         As we

concluded in Katchen, "[w]hether the clause is ambiguous as to the UM benefits

has no bearing on whether the clause is ambiguous in regard to UIM benefits."

Katchen, 457 N.J. Super. at 606.

      In Katchen, we held the exact same language of Exclusion 5 clearly and

unambiguously "exclude[d] UIM coverage when an insured suffers injuries in a

'motor vehicle' owned by the insured but not covered by the policy." Id. at 606.

We explained, "[a]ny ordinary reasonable person understands a motorcycle is a

type of motor vehicle." Ibid. N.J.S.A. 39:1-1 defines a motor vehicle to include

"all vehicles propelled otherwise than by muscular power, excepting such

vehicles as run only upon rails or tracks and motorized bicycles." Under the




3
 Dissenting opinions are not binding authority. See In re Civil Commitment of
W.X.C., 204 N.J. 179, 194-95 (2010).
                                                                          A-0842-20
                                      16
ordinary meaning as well as the statutory definition, a motorcycle is a motor

vehicle.

      Exclusionary clauses are presumptively valid if they are "specific, plain,

clear, prominent and not contrary to public policy."     Princeton Ins. Co. v.

Chunmuang, 151 N.J. 80, 95 (1997) (quoting Doto v. Russo, 140 N.J. 544, 559

(1995)). Courts "should not engage in a strained construction to support the

imposition of liability." Longobardi v. Chubb Ins. Co. of N.J., 121 N.J. 530,

537 (1990).

      Here, Exclusion 5 limiting UIM coverage is plain, clear, and

unambiguous. There is no UIM coverage available to Lovering under GEICO's

policy because Lovering's motorcycle was not listed on the declaration page.

The only vehicle listed on the declaration page in the GEICO policy was

Lovering's personal automobile.      Thus, damages suffered in Lovering's

motorcycle accident are excluded from coverage under GEICO's policy.

      Because the language Exclusion 5 is clear and unambiguous, we need not

reach Lovering's argument that the exclusion violated his reasonable expectation

of coverage.   See Katchen, 457 N.J. Super. at 607 (holding "an insured's




                                                                          A-0842-20
                                      17
reasonable expectations only matter when the court finds the relevant language

ambiguous").4

      We next consider plaintiffs' contention the judge erred in granting

summary judgment to NJM because the UIM exclusion was unlawful and

ambiguous and NJM failed to provide adequate notice of the UIM exclusion.

We disagree.

      When determining whether an insurance provision is ambiguous, we start

with the plain meaning of the contractual language. Oxford Realty Grp. Cedar

v. Travelers Excess & Surplus Lines Co., 229 N.J. 196, 207 (2017). If the

language is clear, "that is the end of the inquiry." Ibid. (quoting Chubb Custom

Ins. Co. v. Prudential Ins. Co. of Am., 195 N.J. 231, 238 (2008)). In such a case,

a court should not "engage in a strained construction to support the imposition

of liability." Longobardi, 121 N.J. at 537. Absent an ambiguity, courts must

interpret insurance policies pursuant to the "plain, ordinary meaning" of the

words used. Zacarias v. Allstate Ins. Co., 168 N.J. 590, 595 (2001). Where the

terms of an insurance policy "are clear, courts should interpret the policy as

written and avoid writing a better insurance policy than the one purchased."


4
   We address Lovering's lack of adequate notice of the exclusion in our
discussion, supra, regarding the lack of adequate notice claims asserted by
Brown and Rolick.
                                                                            A-0842-20
                                       18
Villa v. Short, 195 N.J. 15, 23 (2008) (quoting President v. Jenkins, 180 N.J.

550, 562 (2004)).

      The mere fact that litigants offer two conflicting interpretations of policy

language does not make policy language ambiguous. Fed. Ins. Co. v. Campbell

Soup Co., 381 N.J. Super. 190, 195 (App. Div. 2005). "A genuine ambiguity

arises only when 'the phrasing of the policy is so confusing that the average

policy holder cannot make out the boundaries of coverage.'" Ibid. (quoting

Weedo v. Stone-E-Brick, Inc., 81 N.J. 233, 247 (1979)).

      Plaintiffs assert NJM's A.7 exclusion is ambiguous.            Specifically,

plaintiffs argue the exclusion "utilizes confusing language and fails to advise

the policyholder to what limits the coverage steps-down." Plaintiffs contend the

exclusion is "insufficient to inform the insured as to the actual numerical amount

of the diminished UM/UIM coverage" and is beyond "the grasp" of the average

policyholder. According to plaintiffs, NJM could, and should, have employed

simpler language by including the dollar amounts in the A.7 exclusion as it did

in 2017.

      Plaintiffs and NJM cite unpublished opinions in their merits briefs. As a

general proposition, we do not rely on unpublished Appellate Division decisions

because they are not binding and lack legal precedent. See R. 1:36-3. Moreover,


                                                                            A-0842-20
                                       19
we need not rely on the unpublished opinions cited by the parties because there

are published decisions supporting affirmance of the challenged orders.

      We disagree with plaintiffs' assertion that the A.7 exclusion is ambiguous

because it cites N.J.S.A. 39:6A-3 rather than specific dollar amounts. Courts

will go beyond the "literal text" and interpret a policy according to the insured's

understanding where the text "appears overly technical or contains hidden

pitfalls," "cannot be understood without employing subtle or legalistic

distinctions," "is obscured by fine print," or "requires strenuous study to

comprehend." Zacarias, 168 N.J. at 601.

      Here, an NJM policyholder should understand the boundaries of coverage

based on the clear and unambiguous language in the policy and the Summary.

The fact the policy references a statute does not render the policy overly

technical. N.J.S.A. 39:6A-3 provides the minimum coverage amounts required

under New Jersey law and should be understood by a policyholder. The A.7

exclusion is listed under a heading denoting a "limit of liability" such that an

average policyholder would have understood the exclusion if he or she read the

provision.

      Moreover, NJM's A.7 exclusion contains no fine print and is clearly

labeled as an exclusion to UM/UIM coverage. The A.7 exclusion expressly


                                                                             A-0842-20
                                       20
provides there is no UM or UIM coverage for an insured who is injured while

occupying a vehicle insured under another insurance policy in which NJM's

named insured, the spouse of the named insured, or a family member is a named

insured. Nothing in A.7 exclusion requires strenuous study by the policyholder

to understand the meaning of the provision.       Because nothing in the A.7

exclusion requires a policyholder to employ subtle or legalistic determinations,

plaintiffs should have understood the plain meaning of the policy and the

limitations on liability for UM/UIM claims.

      We also disagree with plaintiffs' contention the term "minimum limits" in

the A.7 exclusion is ambiguous. Inclusion of the phrase "minimum limits" has

not been deemed ambiguous simply because the dollar amounts are not included.

See Morrison v. American Intern. Ins. Co. of Am., 381 N.J. Super. 532, 538

(App. Div. 2005). In Morrison, we stated the policy was not ambiguous because

the challenged provision "refers to a statute rather than to a specific monetary

amount" defining the minimum limits of coverage. Ibid. We held the policy

language did not create an ambiguity because "it simply and clearly states that

the insurer's liability as to any insured who is not a named insured or resident

family member is the minimum amount contained in the specifically identified

statute." Id. at 541. Prior to our decision in Morrison, our Supreme Court found


                                                                          A-0842-20
                                      21
a clause limiting coverage to the "amount by which the compulsory o r financial

responsibility law limits exceed the limit of [the customer's liability] insurance"

to be valid. Aubrey v. Harleysville Ins. Cos., 140 N.J. 397, 401 (1995),

      As did the motion judge, we disagree NJM's 2017 change to the language

in the A.7 exclusion supports a conclusion the exclusion's prior language was

ambiguous.    NJM merely took language from the statute and printed the

minimum dollar amounts from the statute in its policy. The additional language

to the A.7 exclusion in 2017 did not alter NJM's coverage limitation.

      We also reject plaintiffs' claim the absence of the A.7 exclusion in NJM's

declaration page rendered NJM's policy unenforceable. In Zacarias, the Court

acknowledged the declaration page is the one section of an insurance policy an

insured is most likely to read. 168 N.J. at 603-04. While the Court encouraged

insurers to find a way to "incorporate as much information as may be reasonably

included in the declarations sheet," it did not create a per se rule that exclusions

must be reflected on the declaration page. Ibid. The Court recognized such "[a]

rule of construction forcing insurers to avoid all cross-referencing in policies

would require them to reprint the entire definition section on each page of the

policy." Id. at 603. The Court concluded adopting such a construction would

not result in insurance contracts that are easier to read and digest but would


                                                                              A-0842-20
                                        22
achieve the opposite result, rendering insurance contracts lengthier, and

generating policies that are more technical, cumbersome, and difficult to

understand. Ibid.

      If NJM included every exclusion in its declaration page, NJM would be

required to reprint dozens of pages of policy language on the declaration page.

Reprinting all exclusions on the declaration page would be untenable and

counterproductive to providing insureds with a policy that is understandable,

clear, and unambiguous.

      We next consider plaintiffs' argument that NJM failed to provide adequate

notice of the A.7 exclusion. Brown and Rolick claim NJM "failed to provide

adequate notice which fairly conveyed the initial addition of Exclusion A.7 with

the minimum limits language." Rolick also argues NJM failed to provide any

notice of its 2017 change to the A.7 exclusion by including the specific dollar

limits of the coverage. We disagree.

      In Skeete v. Dorvius, 184 N.J. 5, 9 (2005), our Supreme Court reviewed

notice of a step-down provision similar to the A.7 exclusion in NJM's policy.5



5
  A "step-down" provision is a clause in an insurance policy that "provides
different levels of coverage to different insureds based on their status or the
existence of other insurance." Seabridge v. Disc. Auto, Inc., 393 N.J. Super.
327, 330 (App. Div. 2007). The A.7 exclusion is a step-down provision.
                                                                          A-0842-20
                                       23
There, the Court declined to hold every change to an insurance policy must be

included on the declaration page. Ibid. Under the circumstances in Skeete, the

Court found the notice regarding the added step-down "insufficient because of

its presentation as part of an essentially undifferentiated passel of two hundred

documents." Ibid. The Court provided examples of notice to an insured that

would be acceptable, stating "had the insurer sent the cover letter with [a] three

page notice outlining the changes separately, thus giving the insured a chance to

digest the changes before drowning her in a sea of paper, the outcome might

well have been different." Ibid.

      Here, NJM provided Brown and Rolick with adequate notice of the change

to their automobile policies.      NJM sent Brown and Rolick a cover letter,

informing them, in bold letters, that one of the enclosed documents, entitled "a

Summary of Important Changes, . . . outlines new or revised policy provisions

introduced with this renewal."      NJM further advised Brown and Rolick to

contact the company with "any questions or concerns about [their] coverage

. . . . " The Summary consisted of two pages and clearly and unambiguously

alerted plaintiffs to important changes to their insurance policy.        It was

incumbent upon plaintiffs to read the policy upon receipt of the Summary

identifying important policy changes. We are satisfied NJM did exactly as the


                                                                            A-0842-20
                                       24
Skeete Court suggested to ensure policyholders received adequate notice of

important policy changes.

      Brown and Rolick also claim they lacked adequate notice because the

word "minimum" does not appear in N.J.S.A. 39:6A-3. In addition, they argue

the statute does not include the terms "UM" or "UIM," and thus failed to provide

notice of NJM's changes in UM/UIM coverage. N.J.S.A. 39:6A-3 provides

every owner of an automobile registered or principally garaged in New Jersey

shall maintain insurance coverage

            at least in: a. an amount or limit of $15,000.00,
            exclusive of interest and costs, on account of injury to,
            or death of, one person, in any one accident; and b. an
            amount or limit, subject to such limit for any one person
            so injured or killed, of $30,000.00, exclusive of interest
            and costs, on account of injury to or death of, more than
            one person, in any one accident; and c. an amount or
            limit of $5,000.00, exclusive of interest and costs, for
            damage to property in any one accident.

            [N.J.S.A. 39:6A-3.]

      We are satisfied the statute specifies the minimum, or "limit," of coverage

for automobile liability insurance for New Jersey drivers by using the term "at

least." No technical knowledge or legal research was required for an NJM

policyholder to identify the words "at least" meant the minimum insurance

coverage required under New Jersey law.


                                                                           A-0842-20
                                       25
      Additionally, the Summary uses the same heading, "Part B – Uninsured

Motorists Coverage" as delineated in NJM's policy regarding the UM/UIM

exclusion. We discern no reason for the statute, N.J.S.A. 39:6A-3, to use the

terms UM/UIM because NJM defined those terms in its policy and clearly

limited a policyholder's UM/UIM recovery.

      We also reject Rolick's separate claim NJM failed to provide adequate

notice of its 2017 amendment to the A.7 exclusion. Insurance companies are

required to provide notice of changes when offering renewal policies where

"there have been changes in the restrictions, conditions or limitations of the

policy." Bauman v. Royal Indem. Co., 36 N.J. 12, 25 (1961). In such cases, the

insurance company must "fairly call[] the insured's attention to a reduction in

the policy coverage." Id. at 23; see also Skeete, 184 N.J. at 9.

      Here, Rolick's 2017 NJM policy renewal did not change the restrictions,

conditions, or limits of coverage.     Rather, NJM merely reworded the A.7

exclusion to add the specific dollar amounts consistent with N.J.S.A. 39:6A-3.

NJM need not notify Rolick of any changes in 2017 because there was no change

in the coverage afforded.

      After reviewing the record and governing case law, we are satisfied the

judge correctly concluded the exclusions in plaintiffs' insurance policies were


                                                                         A-0842-20
                                       26
clear and unambiguous and plaintiffs had adequate notice of the changes to their

insurance policies related to UM/UIM coverage.

      To the extent we have not addressed plaintiffs' remaining arguments, we

find the arguments without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-0842-20
                                      27